Citation Nr: 1804841	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-24 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The June 2012 rating decision continued a noncompensable rating for the Veteran's service-connected bilateral hearing loss disability.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing sitting at the RO in Atlanta, Georgia. A transcript of the hearing testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability warrants a compensable disability rating.

At the September 2017, the Veteran asserts that there has been a worsening of his bilateral hearing loss disability. The Veteran testified that he has needed to turn up his hearing aid due to increased difficulty hearing since his last VA audiology examination in 2014. 

Therefore, because the Veteran asserts a worsening of his condition since the last VA examination, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his bilateral hearing loss disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2. Thereafter, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability. The claims file should be made available to and reviewed by the examiner. 

All indicated studies and tests should be completed with an articulated assessment as to any functional loss that may be caused; clinical findings should be reported in detail. The examiner should explain the rationale for all opinions expressed.

3. Then readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided a reasonable opportunity to respond.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




